Exhibit 99.2 TABLE OF CONTENTS Company Information 3 Forward-Looking Statements 4 Earnings Release Text 5 Financial Highlights 9 Balance Sheets 10 Statements of Operations, FFO & CORE FFO Trailing 5 Quarters 11 Three and Twelve Months Ended December 31, 2015 12 Adjusted EBITDA Reconciliations Trailing 5 Quarters 13 Three and Twelve Months Ended December 31, 2015 13 Same-Store Portfolio Net Operating Income Trailing 5 Quarters 14 Three and Twelve Months Ended December 31, 2015 15 Net Operating Income Bridge 16 Debt and Capitalization Overview 17 Property Summary 18 NOI Exposure by Market 19 Definitions 20 2 Independence Realty Trust
